McLANE, Circuit Judge
(dissenting).
The answer of the State Attorney controverts the allegations in the petition for validation and the resolution of the Board of County Commissioners to the effect that the revenues to be derived from the project will be sufficient to pay the principal and interest on the obligations, all sinking funds and the cost of operating and ma’~taining the project. The taxpayers’ answer in effect takes the same position. This, therefore, seems to make an issue of fact which may be properly determined only upon evidence adduced. Linder such circumstances the burden was upon the petitioner (appel-lee) which it failed to meet since no evidence was offered before the trial court. Strong v. Clay, Fla., 54 So.2d 193; Barton v. Horwick, Fla., 78 So.2d 569.
I, therefore, respectfully dissent.
THOMAS, J., concurs.